Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00572-CV

                                     Jose Luis RAMOS,
                                          Appellant

                                              v.

          STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                               Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2013CVQ001953 D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is SET
ASIDE WITHOUT REGARD TO THE MERITS and the case is REMANDED to the trial court
for rendition of judgment in accordance with the parties’ agreement.

        We ORDER that appellee, State Farm Mutual Automobile Insurance Company, recover its
costs of this appeal from appellant, Jose Luis Ramos.

       SIGNED November 19, 2014.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice